Citation Nr: 9933156	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-16 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  The appellant served as a member of the 
Army National Guard of Hawaii from approximately February 
1976 to September 1997. 


FINDINGS OF FACT


1.  The appellant served as member of the Army National Guard 
of Hawaii from approximately February 1976 to September 1997; 
his service consisted of periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA).

2.  There is no medical evidence indicating that the 
appellant was disabled from bilateral hearing loss during any 
National Guard training.  

3.  The appellant has not established that he is a 
"veteran" for purposes of VA benefits. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during 
active or inactive duty training. 38 U.S.C.A. §§ 101, 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.1, 3.6 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist, as established in 38 U.S.C.A. 
§ 5107, is reserved for veterans and their dependents and 
survivors.  See Laruan v. West, 11 Vet. App. 80, 85 (1998).  
As such, unless a claimant first demonstrates by a 
preponderance of the evidence that he/she is a "veteran," 
or that the person upon whose military service the claim is 
predicated has "veteran status," the laws administered by 
the Secretary and the resources of the VA are not applicable 
or available.  See Laruan, 11 Vet. App. At 84-86 (1998).  
Veteran status must be shown for each period of service upon 
which the claim of entitlement to service connection is 
based.

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  See 
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (1999).  
The term "active military, naval, or air service" includes: 
(1) active duty, (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and (3) any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty. See 
38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) 1998; 
Paulson v. Brown, 7 Vet. App. 466 (1995).  

Once a claimant has carried his/her initial burden of 
establishing "veteran status" or that the person upon whose 
military service the claim is predicated has "veteran 
status," he/she is entitled to direct basis compensation for 
a disability resulting from personal injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
active military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  In other words, a determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

For purposes of applying laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 100, 2000, 
3000, 4000 Hertz is 40 decibels or greater, or at lest three 
of these frequencies are 26 decibels or greater, or when 
speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  

In this case, the appellant contends that he currently 
suffers from bilateral hearing loss incurred while serving in 
the Army National Guard of Hawaii.  Specifically, during his 
June 1999 appeal hearing before the undersigned member of the 
Board, the appellant testified that during his career in the 
Army National Guard, he served in the 487 Artillery Battery 
from 1979 to 1983.  The appellant testified he served as a 
gunner and as an assistant gunner, activities which exposed 
him to noise trauma.  Lastly, the appellant pointed out that 
while he was assigned to artillery duties he fired 015 
howitzers during weekend drill about 10 of the 12 weekends 
per year and also during his annual two-week periods of 
active duty for training.  He contends the time he spent 
being around artillery fire negatively impacted his hearing 
ability.

The service medical records do not contain any evidence 
showing the appellant's hearing disability pre-existed his 
service.  Further, his hearing was normal on a March 1982 
"enlistment" examination (the appellant testified before 
the Board that he had taken a one year break after about six 
years in the National Guard), as well as on a December 1986 
audiogram, the results of which were also reported on a 
periodic examination in January 1987.  

The appellant's service medical records subsequently contain 
various reports showing he was diagnosed with bilateral 
hearing loss.  Specifically, a November 1992 audiogram report 
shows his pure tone thresholds, in decibels, for the left ear 
were 30, 35, 70, 55, 75 and for the right ear were 10, 5, 20, 
20, 70, both measured at 500, 1000, 2000, 4000 and 6000 
Hertz.  The diagnosis was hearing loss bilaterally, and it 
was noted that the appellant was routinely exposed to 
hazardous noise.  A March 1993 examination report further 
confirms that the appellant had bilateral hearing loss.  In 
addition, March 1993 Physical Profile reports indicate the 
appellant had a hearing deficiency, was ordered to wear noise 
protection, and had left ear hearing loss and a history of 
exposure to noise in excess of 85 decibels without hearing 
protection.  

As to the post service medical evidence, medical records from 
Hugh N. Hazenfield, M.D., dated March 1999 show the 
appellant's pure tone thresholds, in decibels, for the left 
ear were 35, 60, 70, 100, 110 and for the right ear were 10, 
10, 10, 30, 60, both measured at 500, 1000, 2000, 4000 and 
6000 Hertz.  No further comments/opinions by the examiner 
regarding the etiology of the appellant's hearing disability 
is included in these records.

After a review of the evidence, the Board notes the record 
contains documentation from the Hawaii Army National Guard 
showing the appellant served from February 1976 to September 
1997, during which he had periods of active and inactive duty 
for training.  As such, for the appellant to establish 
veteran status, he must show that he was disabled during 
active duty for training from a disease or injury incurred or 
aggravated in the line of duty or that he was disabled during 
inactive duty training due to an injury in the line of duty.  
See 38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) 
1998; Paulson, supra. 

In this case, the evidence does not demonstrate that the 
appellant was disabled from hearing loss, whether due to 
trauma or otherwise, during any period of inactive duty for 
training or due to trauma or disease during any active duty 
for training, particularly during the 1979-1983 period when 
he has testified that he trained in the artillery (or from 
1983 to 1987, as a July 1998 National Guard summary of his 
retirement points appears to indicate).  To the contrary, the 
audio reports do not document a hearing loss disability until 
a number of years later.  

In addition, the Board finds the appellant has not submitted 
medical evidence, such a letter or report from a licensed 
health care professional, relating the appellant's current 
bilateral hearing loss to acoustic trauma during National 
Guard training.  In this regard, the law is clear that, given 
the episodic nature of inactive duty training or annual 
active duty for training, even assuming that the appellant's 
hearing loss may be related to such training due to exposure 
to loud noises, the appellant must show that such condition 
is the result of such in-service exposure, and thus, due to 
an injury incurred or aggravated in the line of duty.  See 
McManaway v. West, 13 Vet. App. 60, 68 (1999) (holding that, 
even assuming, that the claimed condition arose during 
inactive duty training, that condition must have been due to 
an injury and not a disease in order to be compensable).  

Although the November 1991 service audiology report includes 
a notation that the appellant was routinely exposed to 
hazardous noise, the source or such exposure was not 
identified and this general statement is insufficient to 
constitute a linkage opinion, especially some years after the 
appellant's artillery duties.  As such, the appellant has not 
established that he is a "veteran."  See 38 U.S.C.A. § 101 
(West 1991); 38 C.F.R. § 3.6 1998.  See also Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998), Laruan v. West, 11 
Vet. App. 80 (1998), and Paulson v. Brown, 7 Vet. App. 466 
(1995).  And, because the appellant does not have a 
cognizable claim for VA benefits, his claim of service 
connection for bilateral haring loss is denied.  See Paulson, 
supra. 

The appellant has attempted to link his current bilateral 
hearing loss to his in-service symptomatology and/or in-
service noise exposure.  However, as a lay person, the 
appellant is not competent to offer a medical opinion as to 
whether his diagnosed bilateral hearing loss is related to 
his service.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although a appellant can report his symptoms, his statements 
as to the cause of a disability must be supported by 
competent medical evidence, not merely allegations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).

Furthermore, while the Board is sympathetic to the 
appellant's assertions that he faithfully served his country 
and that the Board should perform a liberal and compassionate 
review of the regulations governing the present appeal, the 
Board is constrained to apply the law and regulations of the 
Department and is not free to ignore the requirements set 
forth therein.  See 38 U.S.C.A. § 7104(c) (West 1991).  The 
Board does not doubt the appellant's testimony regarding 
noise exposure during his National Guard training in the 
artillery, but in the absence evidence of a hearing loss 
disability from noise trauma during such training or a 
supportive medical opinion linking his hearing loss to a 
training period, he has not attained the status of a veteran 
with respect to any such training.  

Lastly, although the appellant has urged that reasonable 
doubt be resolved in his favor, the provisions of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102 are only applicable to 
individuals who have established their status as a 
"claimant," or in this case, status as a "veteran."  As 
such, the doctrine of reasonable doubt is not for application 
in this case.  


ORDER

Recognition of the appellant's veteran status not having been 
established, a cognizable claim for VA benefits has not been 
submitted; service connection for bilateral hearing loss is 
denied. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

